Citation Nr: 0938186	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim for 
service connection for PTSD.  

In a July 16, 2006 decision, the Board denied the Veteran's 
claim.  However, this decision was vacated by the Board and 
the issue was remanded for additional development in January 
2008.  That development has been completed, and the case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran received notice regarding the elements of an 
effective date and disability rating in a letter dated March 
2006.  In this case, although the notice provided prior to 
the rating decision on appeal did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.

The Veteran's service treatment records, service personnel 
records, VA treatment records, and lay statements have been 
associated with the claims file.  The Board notes that no 
medical examination has been conducted and no medical opinion 
has been obtained with respect to the Veteran's claim for 
service connection for PTSD.  However, the Board finds that 
the evidence, which does not reflect credible evidence of a 
verified stressor in service, warrants the conclusion that a 
remand for examinations and/or opinions is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication that current PTSD can be attributed to 
service or a verified stressor in service.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not a veteran "engaged in combat with the enemy."  
Id.

If VA determines that a veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that a veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The Veteran's Form DD-214 shows that he received the National 
Defense Service Medal, Vietnam Service Medal with one star, 
Presidential Unit Citation (Philippines), and Rifle Marksman 
Badge.  Neither the Veteran's Form DD-214 or his personnel 
records confirm that he engaged in combat.  Available service 
personnel records only show that the Veteran "[p]articipated 
as a member of TG 79.5 (ARG-B) in contiguous waters of RVN" 
from August 1972 to October 1972.  Therefore, additional 
evidence is required to verify the Veteran's claimed 
stressors.

The record contains diagnoses of PTSD, which the Veteran 
claims is due to stressful events that occurred during his 
service in Vietnam.  Specifically, the Veteran submitted a 
statement in which he contends that he was aboard the USS 
Kitty Hawk as part of the 7th Fleet, which left Okinawa, 
Japan in 1972 bound for Vietnam.  He stated that in October 
1973, the ship picked up South Vietnamese to make a beach 
landing when the Viet Cong attacked.  The Veteran alleges 
that his best friend, Private First Class G., was killed.  He 
also cited to an incident involving an ambush involving 
"LCPL W.," but provided no additional details.

In a separate statement the Veteran sent to his Congressman, 
he stated that in October 1973, his ship picked up South 
Vietnamese to make a beach landing, but the beach was overrun 
by Viet Cong.  His unit, the 2/4 3rd Marine Division had to 
get them out and his best friend, Private First Class W., was 
killed.  In addition, a different Private First Class W. lost 
his leg.  A photograph of soldiers in uniform was also 
attached with a notation of "South Vietnamese" written on 
the back.

As noted in the January 2008 remand, the Board noted that the 
record shows the Veteran was separated from service in May 
1973.  The date he provided regarding the above incident 
appeared to be inaccurate.  Pursuant to the Board's 
instructions, the Appeals Management Center (AMC) requested 
additional information from the Veteran regarding the 
incident in question, including when the incident occurred.  
See February 2008 VCAA Letter.  The Veteran was notified that 
if he did not provide specific information regarding his 
alleged stressors, meaningful verification may not be 
possible.  Nonetheless, the Veteran did not respond to the 
AMC's request for information.

The Board notes that the duty to assist is not always a one-
way street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Without additional stressor information from the Veteran, it 
is highly unlikely that referral for verification would yield 
any useful evidence.  Therefore, the Board will proceed based 
on the evidence available.

Based on the evidence of record, the Board must conclude that 
service connection for PTSD is not warranted.  Although the 
Veteran has a diagnosis of PTSD, that diagnosis has not been 
linked to a verified stressor.  The Veteran claimed exposure 
to stressful events that occurred in Vietnam in October 1973.  
The Veteran's Form DD-214 shows the Veteran served in Vietnam 
from August 1972 to October 1972, and was separated from 
service in May 1973.  There is no evidence to suggest that 
the Veteran was on active duty and/or stationed in Vietnam in 
October 1973.  Without a verified stressor in service, 
service connection for PTSD cannot be granted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has PTSD etiologically related to active service.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


